               Case 1:18-cv-12150-IT Document 88 Filed 05/21/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


    JOHN DOE,

                       Plaintiff,

          v.
                                                             Civil Action No. 1:18-cv-12150-IT
    HARVARD UNIVERSITY, HARVARD
    UNIVERSITY BOARD OF OVERSEERS,
    THE PRESIDENT AND FELLOWS OF
    HARVARD COLLEGE, and BRIGID
    HARRINGTON, in her individual and official
    capacity,

                       Defendants.


                             STIPULATION OF DISMISSAL PURSUANT TO
                                    FED. R. CIV. P. 41(a)(1)(A)(ii)

         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

attorneys of record for the parties in the above captioned action, that Plaintiff John Doe’s

Complaint against Defendants Harvard University and The President and Fellows of Harvard

College1 is hereby dismissed with prejudice, without costs or disbursements to any party against

any other.




1
 On December 5, 2018, Defendant Harvard University Board of Overseers was voluntarily dismissed as a defendant.
See Dkt. No. 14. On May 28, 2020, the court dismissed Investigator Harrington as a defendant in this case. See Dkt.
No. 68.

                                                        1
          Case 1:18-cv-12150-IT Document 88 Filed 05/21/21 Page 2 of 3




Dated: May 21, 2021                          Respectfully submitted,



/s/ Tara J. Davis                                /s/ Apalla U. Chopra
 Andrew T. Miltenberg, Esq. (pro hac vice)       Apalla U. Chopra (pro hac vice)
 Tara J. Davis, Esq. (BBO # 675346)              achopra@omm.com
 NESENOFF & MILTENBERG, LLP                      O’MELVENY & MYERS LLP
 363 Seventh Avenue, 5th Floor                   400 South Hope Street
 New York, NY 1001                               Los Angeles, California 90071
 (212) 736-4500                                  Telephone:     (213) 430-6000
 amiltenberg@nmllplaw.com                        Facsimile:     (213) 430-6407
 tdavis@nmllplaw.com
                                                 Patrick D. McKegney (pro hac vice)
 Attorneys for Plaintiff John Doe                pmckegney@omm.com
                                                 O’MELVENY & MYERS LLP
                                                 7 Times Square
                                                 New York, NY 10036
                                                 Telephone:   (212) 326-2000
                                                 Facsimile:   (212) 326-2061

                                                 Victoria L. Steinberg, BBO #666482
                                                 Joseph M. Cacace, BBO #672298
                                                 TODD & WELD LLP
                                                 One Federal Street
                                                 Boston, MA 02110
                                                 Telephone:     (617) 624-4714
                                                 Facsimile:     (617) 624-4814
                                                 vsteinberg@toddweld.com
                                                 jcacace@toddweld.com

                                                 Attorneys for Defendants,
                                                 President and Fellows of Harvard College,
                                                 and Harvard University




                                             2
           Case 1:18-cv-12150-IT Document 88 Filed 05/21/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on May 21, 2021.



                                                                               /s/ Tara J. Davis
                                                                                   Tara J. Davis




                                                 3
